Plaintiff in error sued the railroad company for injuries which he alleged he had received while attempting to cross the railroad right-of-way at a grade crossing in Brooksville, Florida.
A demurrer was sustained to the declaration. Plaintiff declined to amend and a final judgment was entered against him.
We believe it would be of no assistance to copy the declaration in this opinion. When a declaration states a cause of action, surplus allegations not eliminated by appropriate motion may be disregarded. Stinson v. Prevatt, 84 Fla. 416, 94 So. 656. In actions where negligence is the basis of recovery, it is not necessary for the declaration to set out the facts constituting the negligence, but an allegation of sufficient acts causing the injury, coupled with an averment that they were negligently done, will be sufficient. Seaboard Air Line Railway Co. v. Rentz, 60 Fla. 429, 54 So. 13; Seaboard Air Line Ry. Co. v. Good, 79 Fla. 589, 84 So. 733.
While the declaration contains surplusage, it does state a cause of action.
Reversed. *Page 704